DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 15 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, U.S. Patent No. 11,166,108 (hereinafter Kim) in view of Kang et al, U.S. Patent Application Publication No. 2014/0160040 (hereinafter Kang).
	Regarding claim 1, Kim discloses a display device comprising:
	a display panel (from column 5, see display panel) which comprises:
a first substrate (from column 5, see array substrate);	
		a second substrate (from column 5, see encapsulation);	
a light emitting layer (from column 5, see light-emitting) which is disposed between the first substrate and the second substrate and outputs light toward the second substrate;

	a first sound generator (from column 6, see vibration module) which is disposed on the first substrate and outputs a first sound by vibrating the display panel.



	Regarding claim 15, see Figure 4 of Kim.

	Regarding claim 21, Kim discloses a display device comprising:
	a display panel (from column 5, see display panel) which comprises:
a first substrate (from column 5, see array substrate);	
		an encapsulation film (from column 5, see encapsulation);	
a light emitting layer (from column 5, see light-emitting) which is disposed between the first substrate and the encapsulation film and outputs light toward the encapsulation film;

vibration module) which is disposed on the first substrate and outputs a first sound by vibrating the display panel.

	Still on the issue of claim 21, Kim does not explicitly teach a source circuit board which is disposed on the first substrate and a first sound circuit board which connects the first sound generator and the source circuit board. All the same, Kang discloses a source circuit board which is disposed on the first substrate and a first sound circuit board which connects the first sound generator and the source circuit board (see paragraph 0061). Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with a source circuit board which is disposed on the first substrate and a first sound circuit board which connects the first sound generator and the source circuit board as taught by Kang. This modification would have improved the system’s efficiency by reducing wiring.

		
Allowable Subject Matter
3.	Claims 2-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 7, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652